 



Exhibit 10.21
[Anadys Logo]
VIA HAND DELIVERY
June 21, 2006
James L. Freddo, M.D.
13876 Mira Montana Drive
Del Mar, CA 92014
Dear Dr. Freddo,
I am very pleased to confirm the offer of employment made to you by Anadys
Pharmaceuticals, Inc. for the position of Chief Medical Officer, reporting to
Stephen T. Worland, Ph.D., President, Pharmaceuticals. We anticipate your hire
date to be no later than July 10th, 2006. As we discussed, the details of this
offer are as follows:

     
BASE SALARY:
  You will receive a base salary of $13,125.00 paid semi-monthly in accordance
with the normal Anadys payroll cycle, which if annualized, amounts to $315,000
per year.
 
   
STOCK OPTIONS:
  Upon commencement of your employment with Anadys and subject to the approval
of the Board of Directors, you will be eligible for an initial stock option
grant allowing you to purchase 200,000 shares of Anadys common stock at a price
established by the Board. These stock options vest over a four-year period and
are subject to the terms and conditions outlined in the Anadys 2004 Equity
Incentive Plan (the “Plan”). You will be provided full details of the Plan once
you begin employment.
 
   
SIGN-ON BONUS:
  As a further incentive for you to join Anadys, you will be given a one-time
sign-on bonus of $75,000, less applicable employment taxes. This bonus will be
paid to you within the first payroll after your hire date. Should you leave the
Company within one year of your hire date, you will be required to reimburse
Anadys for this sign-on bonus within thirty days after your termination date.
 
   
ANNIVERSARY BONUS:
  As a further incentive, you will be given an additional bonus (less applicable
employment taxes) which will be granted to you on your anniversary date
according to the following schedule:
 
   
 
 
•   $50,000 on July 10th 2007
 
   
 
 
•   $50,000 on July 10th 2008
 
   
 
 
•   $50,000 on July 10th 2009
 
   
 
 
•   $50,000 on July 10th 2010
 
   
 
 
•   $50,000 on July 10th 2011

 



--------------------------------------------------------------------------------



 



James L. Freddo, M.D.
June 21, 2006

     
 
  You must be employed by Anadys on the anniversary date of the grant to be
granted this additional bonus. Should you leave the Company within one year of
said grant, you will be required to reimburse Anadys for this additional bonus
within thirty days after your termination date.
 
   
BONUS:
  You will be eligible to receive an annual discretionary bonus of between 0 —
30% of your then current annual base salary, contingent upon your own and the
Company’s performance.
 
   
BENEFITS:
  You will be eligible for group benefits for yourself and your eligible
dependents, effective the first day of the month following your date of hire,
subject to the terms and conditions of the relevant insurance plan. Basic
benefits include comprehensive health insurance; dental insurance, and vision
care insurance. In addition, you will be eligible for term life insurance and
long-term disability insurance for yourself only. You will be eligible to
participate in the Anadys 401K plan as well as the Anadys ESPP (Employee Stock
Purchase Plan), all in accordance with Company policy. You will also accrue a
pro-rata share of fifteen days of paid vacation per year, and be eligible for
paid holidays, all in accordance with Company policy.

Effective on the first day of the quarter following your hire date, you will be
eligible to participate in the Anadys 401(k) Retirement Savings Plan.
 
   
CHANGE IN CONTROL:
  Subject to approval by the Compensation Committee of the Board of Directors,
it is anticipated that you will be granted the Change in Control benefits
outlined in this section; however, the applicability of this section is
expressly contingent on approval by the Compensation Committee. Contingent upon
Compensation Committee approval you will be provided with a Change in Control
Agreement (the “Agreement”) which will provide that in the event that your
employment with the Company is terminated without Cause (as defined in the
Agreement ) or for Good Reason (as defined in the Agreement) within the sixty
(60) day period immediately preceding or the thirteen (13) month period
immediately following a Change in Control (as defined in the Agreement) of the
Company, then upon your delivery to the Company of an effective Waiver and
Release (in the form attached to the Agreement), you shall be entitled to:
 
  (a) the equivalent of six (6) months of your annual base salary in effect at
the time of termination, less standard deductions and withholdings, and
(b) accelerated vesting of all unvested shares subject to any outstanding stock
options then held by you, such that all shares shall be vested and fully
exercisable as of the date of your termination.
 
   
EMPLOYMENT AT WILL:
  Anadys is an at-will employer and as such your employment must be entered into
voluntarily and for no specified period. As a result, you are free to resign

 



--------------------------------------------------------------------------------



 



James L. Freddo, M.D.
June 21, 2006

     
 
  or the company may terminate your employment at any time, for any reason, with
or without cause. No one other than the President and CEO has the authority to
alter this employment relationship, either verbally or in writing.

Anadys Pharmaceuticals, Inc. expects that you will not disclose to it any
proprietary information or trade secrets of any former employer or bring onto
its premises any unpublished documents or any property belonging to any former
employer. Since this would be improper, such conduct could be a basis for
discipline up to and including termination.
The above is subject to your signing non-disclosure, invention assignment and
non-compete agreements with the Company, and the Company’s review of any
agreement you may have with former employers to ensure that they do not conflict
with your employment with the Company. In addition, within three days after your
date of hire, you will be required to submit proof of identity and eligibility
to work in the United States, in compliance with federal immigration laws.
This offer has been extended to you on behalf of Anadys Pharmaceuticals, Inc.
and is valid through Saturday, June 24, 2006 by no later than 5:00 p.m. after
which time it will expire.
Jim, we believe you will be able to make an immediate contribution to Anadys’
effort, and think you will enjoy the rewards of working for an innovative,
fast-paced, energetic company. One of the keys to our accomplishments is our
outstanding people. We hope you accept our offer to be one of those people.
Please acknowledge your agreement of these terms by signing this letter and
returning it to my attention in the enclosed envelope.
Sincerely yours,
ANADYS PHARMACEUTICALS, INC.
/s/ Mary Glanville                                 
Mary Glanville.
Vice President, Human Capital
I hereby accept this offer of employment and accept the terms as stated above. I
understand that as an employee of Anadys, I will be expected to comply with all
Company policies:

         
/s/ James L. Freddo
  June 23, 2006          
James L. Freddo, M.D.
  Date    

 